DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Status of Claims
Claims 1-5 and 7-15 have been amended.  Claims 1-5 and 7-15 are pending and are examined herein on the merits for patentability.

Allowable Subject Matter
Claims 1-5, 7-12, 14 and 15 are allowable.  The prior art does not teach or suggest a electrochemical impedance spectroscopy sensor wherein multiple distinct molecular recognition elements are disposed on a single electrode, wherein each molecular recognition element is distinctly sensitive to a corresponding unlabeled target et al., Anal. Chem., 2008, 80, p. 6072-7) require an array of electrodes or interdigitated electrodes, each with a distinct molecular recognition element comprising a nanoparticle tuning element.

Response to Arguments
Any rejection not reiterated herein has been withdrawn.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recites the limitation "the single sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al. (Anal. Chem., 2008, 80, p. 6072-7).
Wu discloses an electric field-driven strategy for multiplexed detection of protein biomarkers using a disposable reagentless electrochemical immunosensor array.  Horseradish peroxidase (HRP)-labeled antibodies modified gold nanoparticles were immobilized in biopolymer/sol-gel modified electrodes to obtain direct electrochemical responses of HRP. Upon the formation of immunocomplexes, the responses decreased due to increasing spatial blocking and impedance. At a driving potential of 0.5 V, the incubation process could be accomplished within 2 min. Under optimal conditions, this method could simultaneously detect carbohydrate antigens 153, 125, and199 and carcinoembryonic antigens ranging from 0.084 to 16, 0.11 to 13, and 0.16 to 15 U mL-1 and 0.16 to 9.2 ng mL-1 with a detection time of less than 5 min, and the detection limits corresponding to the signals of 3SD were 0.06, 0.03, and 0.10 U mL-1 and 0.04 ng mL-1 , respectively. The disposable immunosensor array and simple detection system for fast measurement of panels of tumor markers show significant clinical value for application in cancer screening and provide great potential for convenient point-of-care testing and commercial application (abstract).

Scheme 1 is shown below:
    PNG
    media_image1.png
    408
    679
    media_image1.png
    Greyscale

An electrochemical analyzer was used to integrate the newly designed electric field-driven strategy with a novel reagentless ECIA and developed a fast, sensitive, and simple electrochemical multiplexed immunoassay method. Using carbohydrate antigens 153, 125, and 199 (CA 153, CA 125, CA 199) and carcinoembryonic antigen (CEA) as model analytes, their antibodies labeled with horseradish peroxidase (HRP) were immobilized in biopolymer/sol-gel modified electrodes of a screen-printed carbon array, respectively (page 6073). 
HRP-labeled CA 153, CA 125, CA 199, and CEA monoclonal antibodies were mixed with the gold colloidal solution in the volume ratio of 1:1, and the mixtures were 
In the presence of gold nanoparticles in the biopolymer/ sol-gel, the reduction peak of the equal amount of HRP-antibody conjugate increased for 2.1 times. Thus, the Au nanoparticles could accelerate the direct electrochemistry of HRP to further amplify the detectable signal (page 6076). 
It is noted that the instant claim does not require multiple distinct molecular recognition elements disposed on a single electrode.  With regard to the limitation wherein each molecular recognition element type is conjugated to a corresponing tuning element such that said tuning element is specific for said molecular recognition element type, it is noted that each type of antibody is conjugated to a different/separate gold nanoparticle; the claim language does not require that the different tuning elements are different by e.g. size or material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618